Case: 15-60314      Document: 00513198925         Page: 1    Date Filed: 09/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                    No. 15-60314                               September 18, 2015
                                  Summary Calendar
                                                                                  Lyle W. Cayce
                                                                                       Clerk
EFFORT ALEXANDER,

              Plaintiff - Appellant

v.

DESOTO COUNTY SOIL AND WATER CONSERVATION DISTRICT,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:14-CV-147


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.